





SUCCESSOR AGENT AGREEMENT AND SEVENTH AMENDMENT TO THIRD AMENDED AND RESTATED
REVOLVING CREDIT AGREEMENT


This SUCCESSOR AGENT AGREEMENT (this “Agreement”) is dated as of August 16,
2019, and is by and among WILMINGTON TRUST, NATIONAL ASSOCIATION (“Wilmington”),
in its capacity as successor Administrative Agent (in such capacity, the
“Successor Agent”), WELLS FARGO BANK, N.A. (“Wells Fargo”), not in its
individual capacity, but solely in its capacity as Administrative Agent (as
defined in the Revolving Credit Agreement described below) (in such capacity,
the “Resigning Agent”), SOUTHCROSS ENERGY PARTNERS, L.P., a Delaware limited
partnership (the “Borrower”), the Loan Parties (as defined in the Revolving
Credit Agreement described below), and the Required Lenders (as defined in the
Revolving Credit Agreement described below). Capitalized terms used herein
without definition shall have the meanings assigned to such terms in the
Revolving Credit Agreement referred to below.


WHEREAS, the Resigning Agent, the Borrower, the lenders party thereto (the
“Lenders”), UBS Securities LLC and Barclays Bank PLC, as co-syndication agents
for the Lenders and JPMorgan Chase Bank, N.A. as documentation agent for the
Lenders, entered into that certain Third Amended and Restated Revolving Credit
Agreement, dated as of August 4, 2014 (as amended, supplemented, amended and
restated or otherwise modified from time to time, the “Revolving Credit
Agreement”);


WHEREAS, pursuant to that certain letter regarding “Notice of Resignation of
Wells Fargo Bank, N.A. as Administrative Agent” dated as of August 16, 2019, the
Resigning Agent notified the Lenders and the Borrower of its resignation as
Administrative Agent under the Revolving Credit Agreement in accordance with
Section 11.06 of the Revolving Credit Agreement;


WHEREAS, the Required Lenders have the right, in consultation with the Borrower,
to appoint a successor Administrative Agent;
WHEREAS, the Required Lenders desire to appoint Wilmington to act as the
Successor Agent under the Revolving Credit Agreement and the other Loan
Documents;
WHEREAS, Wilmington is willing to accept such appointment as Administrative
Agent under the Revolving Credit Agreement and the other Loan Documents; and
WHEREAS, the parties hereto desire that effective as of the Effective Date (as
defined below), the resignation of the Resigning Agent as Administrative Agent
shall become effective and the Successor Agent shall be appointed as
Administrative Agent.


NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by each of the parties hereto, the parties
hereto, intending to be legally bound, hereby agree as follows:


1.Appointment of Administrative Agent. Pursuant to Section 11.06 of the
Revolving Credit Agreement, effective as of the Effective Date, (a) the Required
Lenders hereby appoint Wilmington to act as successor Administrative Agent under
the Revolving Credit Agreement and the other Loan Documents (other than any Fee
Letters between the Borrower and the Resigning Agent) (collectively, the
“Assigned Loan Documents”) and (b) Wilmington accepts its appointment as the
successor Administrative Agent under the Revolving Credit Agreement and the
other Assigned Loan Documents. Effective as of the Effective Date, the Resigning
Agent is hereby discharged from all duties and obligations under the Revolving
Credit





--------------------------------------------------------------------------------





Agreement and the other Loan Documents, except as provided in this Agreement.
For the avoidance of doubt, Wilmington is not being appointed as an Issuing
Bank, and is not assuming any rights, duties, responsibilities or liabilities
of, any Issuing Bank under the Loan Documents


2.Rights, Duties and Obligations. Effective as of the Effective Date, the
Successor Agent hereby succeeds to and is vested with all the rights, powers,
privileges and duties of the Administrative Agent under and in connection with
the Revolving Credit Agreement and the other Assigned Loan Documents, it being
understood that nothing in this Agreement shall affect the continuing validity
of the indemnification, exculpation, expense reimbursement and other applicable
provisions of Article XI and Section 12.03 of the Revolving Credit Agreement and
of any other Loan Document with respect to any actions taken or omitted to be
taken by the Resigning Agent, any of its subagents and their respective Related
Parties while the Resigning Agent was acting as Administrative Agent, all of
which shall survive the Resigning Agent’s resignation and shall continue in
effect for the benefit of the Resigning Agent, any of its subagents and their
respective Related Parties. Notwithstanding anything in this Agreement to the
contrary, the parties hereto agree that this Agreement does not constitute an
assumption by (a) the Successor Agent of any liability or obligation of the
Resigning Agent, any Affiliate of the Resigning Agent or any appointee or agent
of the Resigning Agent arising out of or in connection with any action or
inaction by the Resigning Agent, any Affiliate of the Resigning Agent or any
appointee or agent of the Resigning Agent under or in connection with the
Revolving Credit Agreement or any other Loan Document, or (b) the Resigning
Agent of any liability or obligation of Wilmington or any appointee or agent
thereof arising out of any action or inaction by Wilmington or such appointee or
agent under the Revolving Credit Agreement or any other Loan Document. The
parties hereto agree that (i) Wilmington, in its individual capacity and in its
capacity as Successor Agent, shall bear no responsibility or liability for any
event, circumstance, condition or action existing prior to the Effective Date,
with respect to the Collateral, the Revolving Credit Agreement or any other Loan
Document, or the transactions contemplated thereby, and (ii) Wells Fargo, in its
individual capacity and in its capacity as Resigning Agent, shall bear no
responsibility or liability for any event, circumstance, condition or action
arising on or after the Effective Date with respect to the Collateral, the
Revolving Credit Agreement or any other Loan Document, or the transactions
contemplated thereby.


3.Collateral and Liens.


(a)    The Resigning Agent hereby assigns to the Successor Agent all liens and
security interests granted to the Resigning Agent under the Assigned Loan
Documents in the Collateral. All of such liens and security interests shall in
all respects be continuing and in effect and are hereby reaffirmed by the
Borrower and the other Loan Parties.
(b)    The Borrower and other Loan Parties hereby authorize the Successor Agent
to file any Uniform Commercial Code financing statements or similar documents,
assignments or amendments that the Successor Agent deems necessary or desirable
to evidence the Successor Agent’s succession as Administrative Agent under the
Revolving Credit Agreement and the other Assigned Loan Documents. The Resigning
Agent hereby authorizes the Successor Agent to file Uniform Commercial Code
assignments or amendments on form UCC-3 in all relevant jurisdictions with
respect to any existing UCC-1 financing statement filed in favor of Resigning
Agent prior to the date hereof and described on Schedule II. As of the Effective
Date, there have been no amendments, supplements or consents to the Assigned
Loan Documents to which the Resigning Agent has knowledge or is a party, except
as otherwise provided to the Successor Agent or set forth on such Schedule II.
(c)    On and after the Effective Date, any Collateral in the possession or
control of the Resigning Agent, for the benefit of the Secured Parties, shall be
deemed to be held or controlled, as applicable, by the





--------------------------------------------------------------------------------





Resigning Agent, as agent and bailee for the Successor Agent, for the benefit of
the Secured Parties, until such time as such Collateral has been delivered to
the Successor Agent or new control agreements in respect thereof have been
entered into in favor of the Successor Agent, as applicable. Any reference to
the Resigning Agent on any publicly filed document, to the extent such filing
relates to the liens and security interests in the Collateral assigned hereby
and until such filing is modified to reflect the interests of the Successor
Agent, shall, with respect to such liens and security interests, constitute a
reference to the Resigning Agent, as collateral representative of the Successor
Agent.
(d)    [Reserved].
(e)    It is acknowledged and agreed by each of the parties hereto that
Wilmington, in succeeding to the position of the Administrative Agent, (i) has
undertaken no analysis of the Security Instruments or the Collateral and (ii)
has made no determination as to (x) the validity, enforceability, effectiveness
or priority of any Liens granted or purported to be granted pursuant to the
Security Instruments or (y) the accuracy or sufficiency of the documents,
filings, recordings and other actions taken to create, perfect or maintain the
existence, perfection or priority of the Liens granted or purported to be
granted pursuant to the Security Instruments. Wilmington shall be entitled to
assume that, as of the date hereof, all Liens purported to be granted and
perfected pursuant to the Security Instruments are valid and perfected Liens
having the priority intended by the Lenders and the Loan Documents, it being
understood that certain of the Loan Documents (A) permit the Administrative
Agent to elect not to perfect its security interest in certain Collateral in
certain circumstances, and (B) only require certain perfection steps to be taken
upon the request of the Administrative Agent or when the value or stated amount
of certain Collateral exceeds a specified individual or aggregate threshold.
4.Resigning Agent Certification. The Resigning Agent hereby certifies on and as
of the Effective Date that:


(a) Disbursement Status. Schedule I-A sets forth (a) with respect to each
Lender, (i) the outstanding principal amount of the Loans owing to such Lender
and (ii) the accrued and unpaid interest on the Loans owing to such Lender, in
each case as of August 16, 2019 and (b) to the knowledge of the Resigning Agent,
any other fees, charges and expenses due and payable to the Lenders as of August
16, 2019. Schedule I-B sets forth the Interest Payment Date for the Loans as of
August 16, 2019, the interest rate applicable to the Loans as of such date and
the aggregate accrued and unpaid interest on the Loans as of August 16, 2019.
The Resigning Agent has delivered to the Successor Agent a true, accurate and
correct copy of the Register as of the Effective Date and the tax forms provided
by each of the Lenders to the Resigning Agent. Attached hereto as Schedule I-C
is a copy of the Administrative Questionnaires provided by each of Lenders to
the Resigning Agent.
(b) Documents. Schedule II hereto sets forth each Assigned Loan Document
(including, without limitation, any UCC-1 financing statements, mortgages and
intellectual property security agreements and control agreements in favor of the
Resigning Agent) which is in the possession of the Resigning Agent, or which the
Resigning Agent filed, or to which the Resigning Agent is a party, in each case
as of the date hereof. Copies of each Assigned Loan Document have been delivered
to the Successor Agent on or prior to the Effective Date.
5.Secured Hedging Agreements. The Borrower hereby certifies on and as of the
effective date that there are no Secured Hedging Agreements outstanding as of
the Effective Date and no amounts due and owing as of the Effective Date under
any Secured Hedging Agreement.







--------------------------------------------------------------------------------





6.Fees and Expenses. The Borrower shall pay to the Successor Agent the fees set
forth in the fee letter, dated as of the date hereof (the “Successor Agency Fee
Letter”), between the Borrower and the Successor Agent, such fees to be payable
at such times as provided in the Successor Agency Fee Letter. Each of the
parties hereto hereby acknowledges and agrees that (i) beginning on and after
the Effective Date, the Successor Agency Fee Letter shall constitute a Loan
Document, and all fees, costs, expenses and compensation payable thereunder
shall constitute Secured Obligations secured equally and ratably by the
Collateral and (ii) no further fees or compensation shall be due and payable
under any fee letter entered into between the Borrower and Wells Fargo and/or
one or more of its Affiliates in respect of the Loans (including any Fee Letter
constituting a Loan Document prior to the Effective Date) to the extent such
fees accrue on or after the Effective Date. All provisions of the Revolving
Credit Agreement and the other Assigned Loan Documents providing for the payment
of fees and expenses of, and providing for indemnities for the benefit of, the
Administrative Agent shall remain in full force and effect for the benefit of
the Successor Agent. The Successor Agent shall be entitled to be reimbursed by
the Borrower for its reasonable out-of-pocket expenses (to the extent invoiced),
including without limitation the reasonable fees, charges and disbursements of
its counsel in connection with the preparation, negotiation, execution, delivery
and administration of this Agreement and the Assigned Loan Documents, and shall
be entitled to indemnification, in each case, pursuant to and as described in
Section 12.03 of the Revolving Credit Agreement and regardless of when incurred
by the Successor Agent. Nothing in this Agreement shall affect the right, if
any, of the Resigning Agent to receive (i) reimbursement of its incurred but not
yet reimbursed expenses and unpaid indemnity amounts, in each case under Section
12.03 of the Revolving Credit Agreement, to the extent the Resigning Agent is
entitled thereto under the terms of the Revolving Credit Agreement and the other
Loan Documents and (ii) any amounts to which it is entitled pursuant to any
other provision of this Agreement.


7.Conditions to Effectiveness. This Agreement shall be effective on the date
(such date, the “Effective Date”) upon which the following conditions are
satisfied:


(a)the Successor Agent shall have received a copy of this Agreement executed by
the Borrower, the Loan Parties, the Required Lenders, the Successor Agent and
the Resigning Agent;


(b)the Successor Agent shall have received a fully executed copy of the
Successor Agency Fee Letter and payment by the Borrower of all fees required to
be paid on the Effective Date under the Successor Agency Fee Letter;


(c)the Successor Agent shall have received a true, correct and complete copy of
(i) the Register and the tax forms referred to in Section 4(a) and (ii) the
Assigned Loan Documents and other documents, instruments and agreements listed
on Schedule II hereto; and


(d)the Borrower shall have paid to the Resigning Agent all reasonable
out-of-pocket third-party fees and expenses incurred by the Resigning Agent on
or prior to the Effective Date (including reasonable out-of-pocket attorneys’
fees and expenses) in connection with the Loan Documents and the preparation,
negotiation, execution, and delivery of this Agreement, in each case, to the
extent Borrower has received an invoice therefor prior to the Effective Date.


Each party hereto hereby acknowledges and agrees that its execution and delivery
of this Agreement shall be conclusive evidence of the satisfaction of each of
the conditions set forth in this Section 7.


8.Representations and Warranties. Each of the Borrower, the Loan Parties, the
Lenders party hereto, the Resigning Agent and the Successor Agent hereby,
severally and not jointly, make the following





--------------------------------------------------------------------------------





representations and warranties (solely as to itself and not as to any other
party hereto) to each of the other parties hereto as of the date hereof:


(a)    Power and Authority. It has the power and authority to execute and
deliver this Agreement and to perform its obligations hereunder, and all such
action has been duly and validly authorized by all necessary proceedings on its
part.


(b)    Enforceability. This Agreement has been duly authorized, executed and
delivered by it, and constitutes its legal, valid and binding agreement
enforceable against it in accordance with its terms, except as the
enforceability of this Agreement may be limited by bankruptcy, insolvency or
other similar laws of general application affecting the enforcement of
creditor’s rights or by general principals of equity.


(c)    Contravention. None of the execution, delivery and performance of this
Agreement by it will violate its Organization Documents.


9.Undertakings.


(a)    The Borrower and each other Loan Party, the Successor Agent and the
Resigning Agent agrees for its mutual benefit that, to the extent requested by
any other party hereto, it shall (a) execute all documents as are reasonably
requested by any such party to transfer the rights and privileges of the
Resigning Agent under the Assigned Loan Documents (including, without
limitation, any Liens granted to the Resigning Agent or agreements, documents or
instruments perfecting such Liens) to the Successor Agent and (b) take all
actions reasonably requested by such other party to facilitate the transfer of
information to the Successor Agent in connection with the Assigned Loan
Documents. It is the intention and understanding of the parties hereto that any
exchange of information under this Agreement that is otherwise protected against
disclosure by privilege, doctrine or rule of confidentiality (such information,
“Privileged Information”), whether before or after the Effective Date (i) shall
not waive any applicable privilege, doctrine or rule of protection from
disclosure, (ii) shall not diminish the confidentiality of the Privileged
Information and (iii) shall not be asserted as a waiver of any such privilege,
doctrine or rule by the Resigning Agent or the Successor Agent.


(c)    In the event that, after the Effective Date, the Resigning Agent receives
any principal, interest or other amount owing to any Lender or the Successor
Agent under the Revolving Credit Agreement or any other Assigned Loan Document,
or receives any instrument, agreement, report, financial statement, insurance
policy, notice or other document in its capacity as Administrative Agent under
the Revolving Credit Agreement, the Resigning Agent agrees to promptly forward
the same to the Successor Agent and to hold the same in trust for the Successor
Agent until so forwarded; provided, that the Resigning Agent’s failure to
forward any such instrument, agreement, report, financial statement, insurance
policy, notice or other document shall not create any claim or cause of action
on the part of the Successor Agent against the Resigning Agent for any reason
whatsoever.


10.Reliance; Limitation on Liability.


(a)    Each of the Resigning Agent (solely with respect to performing its
obligations under this Agreement) and the Successor Agent shall be entitled to
rely upon, and shall not incur any liability for relying upon, any notice,
request, certificate, consent, statement, instrument, document or other writing
reasonably believed by it to be genuine and to have been executed or sent by the
proper Person. Each of the Resigning Agent (solely with respect to performing
its obligations under this Agreement) and the Successor Agent may also rely upon
any statement made to it orally or by telephone and reasonably believed by it to
have been made by the proper Person, and shall not incur any liability for
relying thereon. Each of the Resigning Agent





--------------------------------------------------------------------------------





(solely with respect to performing its obligations under this Agreement) and the
Successor Agent may consult with legal counsel, independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts upon which they rely in good faith.


(b)    Successor Agent shall be entitled to conclusively rely upon, and shall
not incur any liability for relying upon, the records and other information
supplied to it by the Resigning Agent, the Borrower or any of their respective
Affiliates, and in no event shall the Successor Agent have any liability in
respect of the calculations, determinations or distributions made by the Lenders
or the Resigning Agent prior to the effectiveness of this Agreement, nor shall
the Successor Agent have any liability after the effectiveness of this Agreement
to the extent that any calculation, determination or distribution is made by it
based in whole or in part on information supplied to it by the Resigning Agent,
the Borrower or any of their respective Affiliates.


(c)    The parties hereto acknowledge and agree that, immediately after giving
effect to this Agreement and the assignments contemplated by this Agreement,
Wilmington, in its capacity as Successor Agent, shall have no obligation to (i)
extend credit to any Person, or (ii) pay any cost or expense of, or fee to, any
Person.


11.Notices. The following address is to be used for purposes of all
communications to the Successor Agent pursuant to the Revolving Credit Agreement
and the other Loan Documents:


Notice Information:


Wilmington Trust, National Association
Suite 1290, 50 South Sixth Street,
Minneapolis, MN 55402
Attn: Nikki Kroll
Tel: 612-217-5675
Fax:  612-217-5651
E-mail address: NKroll@WilmingtonTrust.com


With a copy to:


Arnold & Porter Kaye Scholer LLP
250 West 55th Street
New York, NY 10019
Attn: Alan Glantz
Tel: (212) 836-7253
Fax: (212); 836-6763
E-mail address: alan.glantz@arnoldporter.com
        
12.Entire Agreement. This Agreement states the entire agreement and supersedes
all prior agreements, written or verbal, between the parties hereto with respect
to the subject matter hereof and may not be amended except in writing signed by
a duly authorized representative of each of the respective parties hereto.
Except as provided herein, nothing in this Agreement alters the rights and
obligations under the Revolving Credit Agreement and the other Loan Documents.
Except as modified by this Agreement, the Revolving Credit Agreement and the
other Loan Documents shall remain in full force and effect in accordance





--------------------------------------------------------------------------------





with their respective terms as and to the extent such agreements were in effect
immediately prior to the Effective Date.


13.Waiver. No delay or failure on the part of any party hereto in exercising any
right, power or remedy hereunder shall effect or operate as a waiver thereof,
nor shall any single or partial exercise thereof or any abandonment or
discontinuance of steps to enforce such right, power or remedy preclude any
further exercise thereof or of any other right, power or remedy.


14.GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS.


(a)THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK.


(b)ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT SHALL BE
BROUGHT EXCLUSIVELY IN THE COURTS OF THE COUNTY AND STATE OF NEW YORK OR OF THE
UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK, AND, BY
EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH PARTY HEREBY ACCEPTS FOR ITSELF
AND (TO THE EXTENT PERMITTED BY LAW) IN RESPECT OF ITS PROPERTY, GENERALLY AND
UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID COURTS. EACH PARTY HEREBY
IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING, WITHOUT LIMITATION, ANY OBJECTION
TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT
MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY SUCH ACTION OR PROCEEDING IN
SUCH RESPECTIVE JURISDICTIONS.


(c)EACH PARTY IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OF ANY OF THE
AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES
THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO IT AT THE ADDRESS
SPECIFIED IN SCHEDULE III HERETO (OR, IN THE CASE OF THE SUCCESSOR AGENT, TO IT
AT ITS ADDRESS SPECIFIED SECTION 11 OF THIS AGREEMENT). NOTHING HEREIN SHALL
AFFECT THE RIGHT OF A PARTY TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST ANOTHER PARTY
IN ANY OTHER JURISDICTION.


(d)EACH PARTY HEREBY (i) IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL ACTION OR PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY) AND FOR ANY COUNTERCLAIM THEREIN;
(ii) IRREVOCABLY WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY RIGHT
IT MAY HAVE TO CLAIM OR RECOVER IN ANY SUCH LITIGATION ANY SPECIAL, EXEMPLARY,
PUNITIVE OR CONSEQUENTIAL DAMAGES, OR DAMAGES OTHER THAN, OR IN ADDITION TO,
ACTUAL DAMAGES; (iii) CERTIFIES THAT NO OTHER PARTY HERETO NOR ANY
REPRESENTATIVE, AGENT OR ATTORNEY FOR ANY OTHER PARTY HERETO HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, OR IMPLIED, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS, AND (iv)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS





--------------------------------------------------------------------------------





AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS CONTAINED IN THIS SECTION 14.


15.Consents; Acknowledgment; Agreements.


(a)     The Borrower hereby acknowledges the appointment of Wilmington as
successor Administrative Agent as of the Effective Date.


(b)    The parties hereto acknowledge and agree that (i) to the extent the
matters contemplated hereby are inconsistent with any provision of the Loan
Documents in any respect, such inconsistency is hereby unconditionally and
irrevocably waived by each party hereto and (ii) notwithstanding anything in
this Agreement to the contrary, the Resigning Agent is acting solely in its
capacity as Administrative Agent under the Revolving Credit Agreement in its
execution and delivery of this Agreement.


(c)    The Borrower, the Required Lenders and the Successor Agent hereby agree
that on and after the Effective Date, the definition of “Prime Rate” appearing
in Section 1.02 of the Revolving Credit Agreement is hereby amended and restated
in its entirety to read as follows:


“Prime Rate” means, for any day, the prime lending rate published in The Wall
Street Journal for such day; provided that if The Wall Street Journal ceases to
publish for any reason such rate of interest, “Prime Rate” shall mean the prime
lending rate as set forth on the Bloomberg page PRIMBB Index (or successor page)
for such day (or such other service as determined by the Administrative Agent
from time to time for purposes of providing quotations of prime lending interest
rates); each change in the Prime Rate shall be effective on the date such change
is effective. The prime rate is not necessarily the lowest rate charged by any
financial institution to its customers.
(d)     The Borrower, the Required Lenders and the Successor Agent hereby agree
that on and after the Effective Date, each reference to “Reuters Screen LIBOR01
Page” appearing in the definitions of “Alternate Base Rate” and “LIBO Rate” in
Section 1.02 of the Revolving Credit Agreement is hereby deleted and replaced
with a reference to “the applicable Bloomberg page”.


16.Survival. Notwithstanding anything in this Agreement or in the Revolving
Credit Agreement to the contrary, all parties hereto expressly acknowledge and
agree that the provisions of Section 5.03, Article XI, Section 12.03, Section
12.09, Section 12.13, and Section 12.19 and all subsections thereof of the
Revolving Credit Agreement as in effect on the Effective Date shall continue in
effect for the benefit of the Resigning Agent, its sub agents and their
respective Affiliates for all actions prior to the Effective Date or in
connection with or as a result of the execution or delivery of this Agreement,
any other Loan Document or any amendment, amendment and restatement,
modification or waiver of the provisions hereof or thereof, or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder (including, without
limitation, for any actions taken or omitted to be taken by any of them in
connection with any of the foregoing while the Resigning Agent was acting as
Administrative Agent) or the consummation of the transactions contemplated
hereby or thereby.


17.Severability. In the event that any provision of this Agreement, or the
application of such provision to any Person or set of circumstances, shall be
determined to be invalid, unlawful, void or unenforceable to any extent, the
remainder of this Agreement, and the application of such provision to Persons or
circumstances other than those as to which it is determined to be invalid,
unlawful, void or unenforceable, shall not be affected and shall continue to be
valid and enforceable to the fullest extent permitted by law.







--------------------------------------------------------------------------------





18.Counterparts and Facsimile. This Agreement may be signed in counterparts, all
of which together shall constitute one and the same instrument. The parties
hereto may provide signatures to this Agreement by facsimile or other electronic
transmission (e.g., “.pdf”), and such facsimile or electronic transmission shall
be deemed to be effective to the same extent as original signatures.


[Signature Pages Follow]










































































































--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first set forth above.
RESIGNING AGENT:
 
 
 
 
 
 
WELLS FARGO BANK, N.A.
 
 
 
 
 
 
 
 
 
 
By:
/s/ Michael Thomas
 
 
Name:
Michael Thomas
 
 
Title:
Senior Vice President
 
 



















































































SIGNATURE PAGE TO SUCCESSOR AGENT AGREEMENT





--------------------------------------------------------------------------------





SUCCESSOR AGENT:
 
 
 
 
 
 
WILINGTON TRUST, NATURAL ASSOCIATION, as Successor Agent
 
 
 
 
 
 
 
 
By:
/s/ Jeffery Rose
 
 
Name:
Jeffery Rose
 
 
Title:
Vice President
 
 







































































































SIGNATURE PAGE TO SUCCESSOR AGENT AGREEMENT





--------------------------------------------------------------------------------





BORROWER:
 
 
 
 
 
 
 
SOUTHCROSS ENERGY PARTNERS, L.P.
 
 
 
 
 
 
By:
Southcross Energy Partners GP, LLC,


 
 
its general partner


 
 
 
 
 
 
 
 
By:
/s/ Michael B. Howe
 
 
 
Name:
Michael B. Howe
 
 
 
Title:
SVP and CFO
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
LOAN PARTIES:
 
 
 
 
 
 
SOUTHCROSS ENERGY OPERATING, LLC
 
 
SOUTHCROSS ENERGY LP LLC
 
 
SOUTHCROSS ENERGY GP LLC
 
 
SOUTHCROSS DELTA PIPELINE LLC
 
 
SOUTHCROSS PROCESSING LLC
 
 
SOUTHCROSS ALABAMA PIPELINE LLC
 
 
SOUTHCROSS NUECES PIPELINES LLC
 
 
SOUTHCROSS ENERGY FINANCE CORP.
 
 
FL RICH GAS SERVICES GP, LLC
 
 
FL RICH GAS UTILITY GP, LLC
 
 
T2 EF COGENERATION HOLDINGS, LLC
 
 
T2 EF COGENERATION LLC
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Michael B. Howe
 
 
Name:
Michael B. Howe
 
 
Title:
SVP and CFO
 
 





















SIGNATURE PAGE TO SUCCESSOR AGENT AGREEMENT







--------------------------------------------------------------------------------





SOUTHCROSS CCNG GATHERING LTD.
 
SOUTHCROSS CCNG TRANSMISSION LTD.
 
SOUTHCROSS GULF COAST TRANSMISSION LTD.
 
SOUTHCROSS MISSISSIPPI PIPELINE, L.P.
 
SOUTHCROSS MISSISSIPPI GATHERING, L.P.
 
SOUTHCROSS MIDSTREAM SERVICES, L.P.
 
SOUTHCROSS MARKETING COMPANY LTD.
 
SOUTHCROSS NGL PIPELINE LTD.
 
 
SOUTHCROSS GATHERING LTD.
 
 
SOUTHCROSS MISSISSIPPI INDUSTRIAL GAS SALES, L.P.
 
 
 
 
 
 
By:
Southcross Energy GP LLC, as general partner
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Michael B. Howe
 
 
Name:
Michael B. Howe
 
 
Title:
SVP and CFO
 
 
 
 
 
 
 
FL RICH GAS SERVICES, LP
 
 
 
 
 
 
 
By:
FL Rich Gas Services GP, LLC, its general partner
 
 
 
 
 
 
 
 
By:
/s/ Michael B. Howe
 
 
 
Name:
Michael B. Howe
 
 
 
Title:
SVP and CFO
 
 
 
 
 
 
 
FL RICH GAS UTILITY, LP
 
 
SOUTHCROSS TRANSMISSION, LP
 
 
 
 
 
 
 
By:
FL Rich Gas Utility GP, LLC, its general partner
 
 
 
 
 
 
 
By:
/s/ Michael B. Howe
 
 
 
Name:
Michael B. Howe
 
 
 
Title:
SVP and CFO
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

















SIGNATURE PAGE TO SUCCESSOR AGENT AGREEMENT







--------------------------------------------------------------------------------





REQUIRED LENDERS:
 
 
 
 
 
 
Bank of America, N.A., as a Lender
 
 
 
 
 
 
 
 
 
 
By:
/s/ T.S. Shah
 
 
Name:
Tapan Shah
 
 
Title:
AVP
 
 





































































































SIGNATURE PAGE TO SUCCESSOR AGENT AGREEMENT







--------------------------------------------------------------------------------





Solus Long-Term Opportunities Fund Master LP, as a Lender
 
By:
Solus Alternative Asset Management LP
 
Its Investment Advisor
 
 
 
 
 
 
 
 
 
 
By:
/s/ Gordon J. Yeager
 
 
Name:
Gordon J. Yeager
 
 
Title:
Executive Vice President
 
 















































SIGNATURE PAGE TO SUCCESSOR AGENT AGREEMENT







--------------------------------------------------------------------------------





Solus Opportunities Fund 4 LP, as a Lender
 
By:
Solus Alternative Asset Management LP
 
Its Investment Advisor
 
 
 
 
 
 
 
 
 
 
By:
/s/ Gordon J. Yeager
 
 
Name:
Gordon J. Yeager
 
 
Title:
Executive Vice President
 
 

































































































SIGNATURE PAGE TO SUCCESSOR AGENT AGREEMENT





--------------------------------------------------------------------------------





Solus Opportunities Fund 5 LP, as a Lender
 
By:
Solus Alternative Asset Management LP
 
Its Investment Advisor
 
 
 
 
 
 
 
 
 
 
By:
/s/ Gordon J. Yeager
 
 
Name:
Gordon J. Yeager
 
 
Title:
Executive Vice President
 
 





























































































SIGNATURE PAGE TO SUCCESSOR AGENT AGREEMENT







--------------------------------------------------------------------------------





SOLA LTD, as a Lender
 
By:
Solus Alternative Asset Management LP
 
Its Investment Advisor
 
 
 
 
 
 
 
 
 
 
By:
/s/ Gordon J. Yeager
 
 
Name:
Gordon J. Yeager
 
 
Title:
Executive Vice President
 
 





























































































SIGNATURE PAGE TO SUCCESSOR AGENT AGREEMENT







--------------------------------------------------------------------------------





Solus Senior High Income Fund LP, as a Lender
 
By:
Solus Alternative Asset Management LP
 
Its Investment Advisor
 
 
 
 
 
 
 
 
 
 
By:
/s/ Gordon J. Yeager
 
 
Name:
Gordon J. Yeager
 
 
Title:
Executive Vice President
 
 



























































































SIGNATURE PAGE TO SUCCESSOR AGENT AGREEMENT







--------------------------------------------------------------------------------





Ultra NB LLC, as a Lender
 
By:
Solus Alternative Asset Management LP
 
Its Investment Advisor
 
 
 
 
 
 
 
 
 
 
By:
/s/ Gordon J. Yeager
 
 
Name:
Gordon J. Yeager
 
 
Title:
Executive Vice President
 
 



























































































SIGNATURE PAGE TO SUCCESSOR AGENT AGREEMENT







--------------------------------------------------------------------------------





SCHEDULE I-A


DISBURSEMENT STATUS


Lender
Actual Amount
% of Global
Accrued Interest
ABN AMRO Capital USA LLC


$
7,113,155.13


8.75
%
$
42,922.53


Bank of America, N.A.


$
28,452,620.52


35.00
%
$
171,690.13


Cadence Bank, N.A.


$
7,113,155.13


8.75
%
$
42,922.53


Royal Bank of Canada - New York Branch


$
7,113,155.13


8.75
%
$
42,922.53


SOLA LTD


$
15,817,094.66


19.457
%
$
95,444.25


Solus Long-Term Opportunities Fund Master LP


$
3,095,676.94


3.808
%
$
18,680.08


SOLUS OPPORTUNITIES FUND 4 LP


$
2,032,330.03


2.500
%
$
12,263.58


Solus Opportunities Fund 5 LP


$
1,796,622.05


2.210
%
$
10,841.26


Solus Senior High Income Fund LP


$
535,747.27


0.659
%
$
3,232.83


UBS AG Stamford Branch


$
8,129,320.15


10.000
%
$
49,054.32


Ultra NB LLC
$
94,324.50


0.116
%
$
569.18


Total
$
81,293,201.51


100.000
%
$
490,543.22














































































--------------------------------------------------------------------------------







REMAINING SCHEDULES ON FILE





